IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1903
                               Filed June 7, 2017


SHELBY ANTHONY VOGT,
    Plaintiff-Appellant,

vs.

KRISTINE WEITZELL and CLARINDA CORRECTIONAL FACILITY,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Page County, Kathleen A. Kilnoski,

Judge.



      A former inmate appeals the district court’s decision granting summary

judgment to the warden and correctional institution. AFFIRMED.




      Shelby Anthony Vogt, Cedar Falls, pro se appellant.

      Thomas J. Miller, Attorney General, and John McCormally, Assistant

Attorney General, for appellees.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                        2


VOGEL, Presiding Judge.

        Shelby Vogt appeals the district court’s decision granting summary

judgment to Warden Kristine Weitzell and the Clarinda Correctional Facility (the

institution).

        Vogt, who was an inmate in the Clarinda Correctional Facility, filed a

lawsuit alleging numerous complaints, including that the prison improperly

opened his legal mail, damaged his CD player, illegally strip searched him, and

committed sexual misconduct, and Vogt sought $5000 in damages. The court

granted the institution’s motion for a more specific statement, and the institution

also filed a motion to dismiss.    After a hearing, the court entered an order

outlining the three claims Vogt was making: (1) a tort claim for damage to the CD

player; (2) a claim under 42 U.S.C. § 1983 for a strip search and cruel and

unusual punishment; and (3) a claim under Iowa Code chapter 822 (2014)

regarding prison discipline. The court then ordered the institution to respond to

those claims, denying the motion to dismiss. The matter was transferred on a

motion to change venue from Polk County to Page County, and upon the

transfer, the claim under chapter 822 was dismissed as moot due to Vogt

discharging his sentence.

        The institution filed a motion for summary judgment on the remaining two

claims. Vogt filed a resistance to the motion, and after a hearing, the district

court determined summary judgment was appropriate in light of (1) the State’s

immunity for damage to inmate’s property under section 699.14(2) and (2) the

fact the searches and discipline meted out were reasonably related to legitimate
                                          3


penological interest and, thus, there was no constitutional violation. After the

court denied Vogt’s posthearing motion to reconsider, Vogt appealed.

       On appeal, it appears Vogt is arguing summary judgment was not proper,1

and he now requests $50,000. Upon our review of the record and district court’s

decision, we conclude no error of law occurred when the district court entered

summary judgment in favor of the institution on the claims raised and dismissed

Vogt’s lawsuit.   See Homan v. Branstad, 887 N.W.2d 153, 163 (Iowa 2016)

(noting our review of a district court’s ruling on a motion for summary judgment is

for the correction of errors at law).

       We affirm the district court’s decision by memorandum opinion pursuant to

Iowa Court Rule 21.26(1)(d) and (e).

       AFFIRMED.




1
  To the extent Vogt asserts other claims on appeal that were not raised before and
decided by the district court, error has not been preserved. Meier v. Senecaut, 641
N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental doctrine of appellate review that
issues must ordinarily be both raised and decided by the district court before we will
decide them on appeal.”).